IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 7, 2008
                                 No. 07-20194
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

BONIFACIO HERNANDEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-89-1


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Bonifacio Hernandez appeals the sentences imposed following his guilty-
plea convictions for conspiracy to possess with intent to distribute five kilograms
or more of cocaine and possession with intent to distribute five kilograms or
more of cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), 846 and 18
U.S.C. § 2. He argues that the district court clearly erred in calculating the
amount of drugs attributable to him as relevant conduct under United States
Sentencing Guidelines § 1B1.3 and that the district court erred in failing to

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20194

make the necessary finding of the scope of his agreement with his co-
conspirators. We review the district court’s drug quantity calculation for clear
error. United States v. Schorovsky, 202 F.3d 727, 729 (5th Cir. 2000).
      Hernandez claims that, in connection with the drug conspiracy, he was
involved only with 9.9 kilograms of cocaine seized from a van occupied by his co-
conspirators and that he had no knowledge of the 29.4 kilograms of cocaine that
were seized by law enforcement officers from a residence at 8915 Alejo in
Houston, Texas. The facts admitted by Hernandez during his rearraignment
and contained in the presentence report established, however, that Hernandez
met with his co-conspirators at a restaurant to discuss a cocaine deal, that he
was present at the Alejo residence when 34.8 kilograms of cocaine were
packaged for distribution, and that he stayed in the residence after the 9.9
kilograms were taken from the residence by others in the van. Hernandez’s
assertion that he was involved only with the 9.9 kilograms in the van is belied
by the fact that he was not in the van when it was stopped and the fact that he
stayed behind at the Alejo residence with a much larger amount of cocaine.
      Given the undisputed facts before the district court, it was plausible from
the record as a whole for the district court to find that Hernandez should be held
accountable for the 24.9 kilograms of cocaine found in the Alejo residence.
See § 1B1.3(a)(1) , comment. (n.2); Burton v. United States, 237 F.3d 490, 500
(5th Cir. 2000); United States v. Duncan, 191 F.3d 569, 577 (5th Cir. 1999). As
it was not clearly erroneous for the district court to conclude that the cocaine
found in the Alejo residence was within the scope of the jointly undertaken
criminal activity by Hernandez and his co-conspirators, his sentences are
AFFIRMED.




                                        2